TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-03-00657-CV



                                     Sue A. Taylor, Appellant

                                                   v.

                                   The State of Texas, Appellee


               FROM THE COUNTY COURT AT LAW OF COMAL COUNTY
         NO. 2003CV-0194, HONORABLE BRENDA CHAPMAN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Sue A. Taylor appeals from the judgment entered against her by the trial

court on a bail bond she signed as agent for American Contractors Indemnity Co. d/b/a Texas

Bonding Co. Appellee the State of Texas has filed a letter brief conceding that appellant did not sign

the bond as a surety herself and is not liable on the bond. The State having confessed error, we

reverse the trial court’s judgment and render judgment that the State take nothing in its action against

appellant.



                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Reversed and Rendered

Filed: May 27, 2004